Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei (US 20220139911).

Regarding Claim 1. Fig 4E of Wei discloses A semiconductor structure 100, comprising:
first nanostructures 375 (in 371-2, [0036]);
a first gate structure 371-2 wrapping around each of the first nanostructures and disposed over an isolation structure 352; and
a backside gate contact 483 [0125] disposed below the first nanostructures and adjacent to the isolation structure (Fig 4E shows flipped structure shown in Fig 3M - Fig 3L, which means area 483 is backside and the top layer 376 [0099] is topside),
wherein a bottom surface 130 of the first gate structure is in direct contact with the backside gate contact (Fig 4E).

Regarding Claim 2. Wei discloses The semiconductor structure of claim 1, further comprising:
second nanostructures 375 (in 371-1, [0036]);
a second gate structure 371-1 wrapping around each of the second nanostructures and disposed over the isolation structure (Fig 4E); and
a frontside gate contact 376 ([0099]: metallization layers) disposed over the second nanostructures and away from the isolation structure (Fig 4E),
wherein the second gate structure is electrically coupled to the frontside gate contact (Fig 4E, [0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20220139911).

Regarding Claim 3. Wei discloses The semiconductor structure of claim 2. But Wei does not explicitly discloses wherein the frontside gate contact is electrically coupled to the second gate structure by way of a gate cap layer.
However, Wei discloses the frontside gate contact 376 may includes additional transistors (e.g., thin-film transistors provided in the BEOL of the IC structure 324), metallization layers. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Wei’s frontside gate contact 376 is include cap layer for the purpose of providing enhanced insulation between conductive contacts.   

Allowable Subject Matter
Claims 11-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first cap layer disposed on a top surface of the first gate structure; a second cap layer disposed on the second gate structure; and a frontside gate contact in direct contact with second cap layer”.

Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first dummy epitaxial plug below the first source/drain feature and between the first mesa structure and the second mesa structure, and a second dummy epitaxial plug below the second source/drain feature and adjacent the second mesa structure; replacing the second dummy epitaxial plug with a backside source/drain contact; replacing the first mesa structure with a backside dielectric feature; replacing the first dummy epitaxial plug with a dielectric plug; and replacing the backside dielectric feature with a backside gate contact in direct contact with the first gate structure”.

Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a backside source/drain contact disposed below the second nanostructures and adjacent to the isolation structure, wherein the backside source/drain contact is electrically coupled to the first source/drain feature”.

Regarding Claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a dielectric plug disposed below the second source/drain feature, wherein the dielectric plug is adjacent the isolation structure and the backside gate contact”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826